380 So.2d 1144 (1980)
SOUTH CAROLINA INSURANCE CO. and Artesian Pools, Appellants,
v.
James BLACKMAN, Appellee.
No. QQ-191.
District Court of Appeal of Florida, First District.
March 10, 1980.
*1145 B.C. Pyle of Whittaker, Pyle, Stump & Webster, Orlando, for appellants-cross appellees.
Thomas R. Mooney, Orlando, for appellee-cross appellant.
PER CURIAM.
The employer/carrier appeals, and the claimant cross-appeals, a worker's compensation order which we affirm except as to the award of permanent disability benefits. While the claimant was found to have reached maximum medical improvement from an orthopedic standpoint, he was also awarded further remedial psychiatric care. An award of such continuing remedial care precludes as finding of total maximum medical improvement. Miami Aviation Corp. v. McAllister, IRC Order 2-2963 (May 7, 1976), cert. denied 345 So.2d 424 (Fla. 1977); Thompson v. Arnold Cellophane Corp., IRC Order 2-3029 (Sept. 2, 1976). Permanent disability benefits may not be commenced prior to the claimant's maximum medical improvement from both the orthopedic and psychiatric disorders. McAllister, supra; Gardinier, Inc. v. Lamkin, IRC Order 2-3033 (Sept. 9, 1976).
Accordingly, the order appealed is affirmed in part and reversed in part, and remanded for further proceedings consistent herewith.
ROBERT P. SMITH, Jr., LARRY G. SMITH and WENTWORTH, JJ., concur.